Case 1:21-cv-02459-MKB-RML Document 1 Filed 05/03/21 Page 1 of 10 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 Shalom Stern, individually and on behalf of all
 others similarly situated,                            C.A. No: 1:21-cv-2459
                               Plaintiff,
                                                       CLASS ACTION COMPLAINT

                                                       DEMAND FOR JURY TRIAL




        -v.-
 Midland Credit Management, Inc.,
                               Defendant(s).

                                            COMPLAINT

       Plaintiff Shalom Stern (hereinafter “Plaintiff”) brings this Class Action Complaint by and

through his attorneys, Stein Saks PLLC, against Defendant Midland Credit Management, Inc.

(hereinafter “MCM” or “Defendant”) individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA” or the “Act”) in

   1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual privacy."

   Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that



                                                   1
Case 1:21-cv-02459-MKB-RML Document 1 Filed 05/03/21 Page 2 of 10 PageID #: 2




   "the effective collection of debts" does not require "misrepresentation or other abusive debt

   collection practices." 15 U.S.C. §§ 1692(b) & (c).

      2.      Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to "insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged." 15 U.S.C. § 1692(e).

   After determining that the existing consumer protection laws were inadequate. Id. § 1692(b),

   Congress gave consumers a private cause of action against debt collectors who fail to comply

   with the Act. Id. § 1692k.

                                   JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

   15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

   action pursuant to 28 U.S.C. § 1367(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

   where is where the Plaintiff resides, as well as a substantial part of the events or omissions giving

   rise to the claim occurred and where Plaintiff resides.

                                      NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of New York consumers under

   § 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

   Collections Practices Act ("FDCPA").

      6.      Plaintiff is seeking damages and declaratory relief.




                                                  2
Case 1:21-cv-02459-MKB-RML Document 1 Filed 05/03/21 Page 3 of 10 PageID #: 3




                                              PARTIES

      7.      Plaintiff is a resident of the State of New York, County of Kings.

      8.      Defendant MCM is a "debt collector" as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and as used in the FDCPA and can be served upon their registered agent,

   Corporation Service Company, at Corporation Service Company 80 State Street Albany, New

   York, 12207.

      9.      Upon information and belief, Defendant MCM is a company that uses the mail,

   telephone, and facsimile and regularly engages in business, the principal purpose of which is to

   attempt to collect debts.

                                       CLASS ALLEGATIONS

      10.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

   P. 23(a) and 23(b)(3).

      11.     The Class consists of:

              a. all individuals with addresses in the State of New York;

              b. to whom Defendant MCM sent a collection letter attempting to collect a

                  consumer debt;

              c. that offered options designed to save the consumer money;

              d. one of options was unclear if it was a discount or payment in full;

              e. which letter was sent on or after a date one (1) year prior to the filing of this

                  action and on or before a date twenty-one (2l) days after the filing of this action.

      12.     The identities of all class members are readily ascertainable from the records of

   Defendants and those companies and entities on whose behalf they attempt to collect and/or

   have purchased debts.



                                                 3
Case 1:21-cv-02459-MKB-RML Document 1 Filed 05/03/21 Page 4 of 10 PageID #: 4




      13.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

   partners, managers, directors and employees of the Defendants and their respective immediate

   families, and legal counsel for all parties to this action, and all members of their immediate

   families.

      14.      There are questions of law and fact common to the Plaintiff Class, which common

   issues predominate over any issues involving only individual class members. The principal issue

   is whether the Defendant’s written communications to consumers, in the forms attached as

   Exhibit A, violate 15 U.S.C. § 1692e et seq.

      15.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

   facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

   Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

   handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

   nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

      16.      This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                  that the Plaintiff Class defined above is so numerous that joinder of all members

                  would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                  to all members of the Plaintiff Class and those questions predominance over any

                  questions or issues involving only individual class members. The principal issue




                                                  4
Case 1:21-cv-02459-MKB-RML Document 1 Filed 05/03/21 Page 5 of 10 PageID #: 5




                  is whether the Defendant’s written communications to consumers, in the forms

                  attached as Exhibit A violate 15 U.S.C. § 1692e et seq.

              c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                  The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                  Defendants' common uniform course of conduct complained of herein.

              d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                  class members insofar as Plaintiff has no interests that are adverse to the absent

                  class members. The Plaintiff is committed to vigorously litigating this matter.

                  Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                  complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                  any interests which might cause them not to vigorously pursue the instant class

                  action lawsuit.

              e. Superiority: A class action is superior to the other available means for the fair

                  and efficient adjudication of this controversy because individual joinder of all

                  members would be impracticable. Class action treatment will permit a large

                  number of similarly situated persons to prosecute their common claims in a single

                  forum efficiently and without unnecessary duplication of effort and expense that

                  individual actions would engender.

      17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

   is also appropriate in that the questions of law and fact common to members of the Plaintiff

   Class predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the controversy.




                                                 5
Case 1:21-cv-02459-MKB-RML Document 1 Filed 05/03/21 Page 6 of 10 PageID #: 6




      18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).


                                     FACTUAL ALLEGATIONS

      19.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

      20.     Some time prior to February 24, 2021, an obligation was allegedly incurred to

   creditor Capital One Bank (USA), N.A. (hereinafter “Capital One”).

      21.     The Capital One obligation arose out of transactions incurred primarily for personal,

   family or household purposes, specifically a personal credit card.

      22.     The alleged Capital One obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

      23.     Capital One is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

      24.     Capital One purportedly sold the alleged debt to Defendant MCM, who is the current

   owner of the alleged debt.

                             Violation – February 24, 2021 Collection Letter

      25.     On or about February 24, 2021, Defendant MCM sent the Plaintiff a collection letter

   (the “Letter”) regarding the alleged debt originally owed to Capital One. (See a true and correct

   copy of the Letter attached as Exhibit A.)

      26.     The Letter states a current balance of $23,049.78.

      27.     The Letter goes on to state “You have been pre-approved for options designed to

   save you money. Act now to maximize your savings…”

      28.     The Letter then proceeds to give three payment options:


                                                6
Case 1:21-cv-02459-MKB-RML Document 1 Filed 05/03/21 Page 7 of 10 PageID #: 7




              1) Option 1: 10% Off – Pay $20,744.80

              2) Option 2: 5% Off – 6 monthly payments of $3,649.55

              3) Option 3: Monthly Payments as low as: $50 per month

      29.     The third option provided by Defendant is not adequately explained and results in

   two different possible interpretations.

      30.     First, Option 3 might be construed as an option by which a discounted total amount

   is paid by monthly installments of $50 per month.

      31.     Alternatively, Option 3 might be construed as an option by which monthly

   installments of $50 are made until the total debt amount is paid in full.

      32.     By failing to explain whether Option 3 is a settlement option or an option to pay in

   full, the Letter is false, deceptive and misleading.

      33.     Furthermore, the Letter references “savings” and proclaims that it is “designed to

   save [the consumer] money”.

      34.     If in fact Option 3 is an offer for payment in full on the entire balance, the promises

   made by Defendant in the Letter to the Plaintiff consumer are completely false.

      35.     These violations by Defendant were knowing, willful, negligent and/or intentional,

   and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

      36.     Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

   Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides

   Plaintiff with the legally protected right not to be misled or treated unfairly with respect to any

   action regarding the collection of any consumer debt.

      37.     Defendant’s deceptive, misleading and unfair representations with respect to its

   collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability



                                                  7
Case 1:21-cv-02459-MKB-RML Document 1 Filed 05/03/21 Page 8 of 10 PageID #: 8




   to intelligently respond to Defendant’s collection efforts because Plaintiff could not adequately

   respond to Defendant’s demand for payment of this debt.

      38.     The Plaintiff has no ability to consider all three offers in the proper context, since the

   final offer was unclear and could not be considered in light of the other two.

      39.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

   properly respond or handle Defendant’s debt collection.

      40.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

   Plaintiff has been damaged.

                                             COUNT I

 VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                                et seq.

      41.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      42.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      43.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

      44.     Defendant violated §1692e:


              a. As the Letter it is open to more than one reasonable interpretation, at least one of

                  which is inaccurate in violation of §1692e(2).

              b. By making a false and misleading representation in violation of §1692e(10).




                                                  8
Case 1:21-cv-02459-MKB-RML Document 1 Filed 05/03/21 Page 9 of 10 PageID #: 9




       45.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY


       46.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                                 9
Case 1:21-cv-02459-MKB-RML Document 1 Filed 05/03/21 Page 10 of 10 PageID #: 10




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Shalom Stern, individually and on behalf of all others similarly

 situated, demands judgment from Defendant MCM as follows:

       1.       Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

       2.       Awarding Plaintiff and the Class statutory damages;

       3.       Awarding Plaintiff and the Class actual damages;

       4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;

       5.       Awarding pre-judgment interest and post-judgment interest; and

       6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

    just and proper.

       May 3, 2021                                           Respectfully Submitted,

                                                             /s/ Tamir Saland
                                                             By: Tamir Saland, Esq.
                                                             Stein Saks, PLLC
                                                             285 Passaic Street
                                                             Hackensack, NJ 07601
                                                             (201) 282-6500 ext. 122
                                                             tsaland@steinsakslegal.com
                                                             Attorneys For Plaintiff




                                                 10
